EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Morano on 2 June 2022.
The application has been amended as follows: 
Claim 1 Line 11 after “ and” please add  - - an upper edge - - 
Claim 1 Line 17 after “thereon” please add - - so that it is open upwardly - - 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The Applicant’s remarks and amendments over the prior art submitted on 25 May 2022 were considered and found to be generally persuasive. The prior art made of record fails do disclose, teach, or suggest the claimed invention. Notably, the hook on an upper section of the broom of Leatherman (US 3,170,183) is positioned to be downwardly facing and is intended to attach to an edge of a receptacle (see Figures and Column 3 Lines 3-8) and therefore this hook is not intended to be used to lift or lower the dust pan. Cutter (US 677,950) does not disclose that the broom has an upper section with a hook or teeth for cleaning bristles of the broom. The Examiner is further citing US 783,657 to Walter as being a broom and dustpan combination, a handle of the dustpan having a hook on its upper section, the dustpan being generally round in the Figures. US 5,826,297 to Footer et al. is cited as it is representative of a dust pan that has teeth on an upper edge for cleaning bristles of a broom (38, Column 2 Lines 32-36).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg